United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1660
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Clifford Lee Grayson, Jr.,               *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 3, 2008
                                 Filed: February 1, 2008
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal of his 41-month prison sentence for being a felon
in possession of a firearm, Clifford Lee Grayson, Jr. (Grayson) argues (1) the district
court1 incorrectly calculated the Guidelines range by assessing criminal history points
for Grayson’s August 2005 conviction for failing to surrender; (2) the case should be
remanded for resentencing because the court conflated its departure analysis with its
variance analysis; and (3) the presumption of reasonableness this court affords to a
within-Guidelines-range sentence is improper.

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
      We do not need to reach the first issue raised by Grayson, because even
excluding the three criminal-history points assessed for Grayson’s failure-to-surrender
conviction, Grayson had 13 other criminal-history points, all properly assessed. Thus,
Grayson still has a Category VI criminal history and the same Guidelines sentencing
range.2

       We further conclude any error the court may have committed in conducting its
departure and variance analysis is harmless because Grayson’s within-Guidelines-
range sentence is presumptively reasonable, see United States v. Miller, 479 F.3d 984,
986-88 (8th Cir. 2007) (holding that a district court’s conflation of departure and
variance analyses was error, but finding it harmless error because the sentence was not
unreasonable), cert. denied, 2008 WL 59433 (U.S. Jan. 7, 2008) (No. 07-5785);
United States v. Denton, 434 F.3d 1104, 1113 (8th Cir. 2006) (stating a within-
Guidelines-range sentence is presumptively reasonable), and there is no indication the
court overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or misapplied the factors, see United States v. Haack, 403 F.3d 997, 1003-04
(8th Cir. 2005).

      Finally, Grayson’s last argument is without merit because the Supreme Court
has approved the appellate presumption of reasonableness this court affords to within-
Guidelines-range sentences. See Rita v. United States, 127 S. Ct. 2456, 2462-68
(2007) (allowing appellate presumption of reasonableness).

      We affirm.
                        ______________________________




      2
        Grayson was sentenced under the 2006 version of the Guidelines Manual. We
express no opinion as to what effect, if any, the amendments to U.S.S.G. § 4A1.2,
effective November 1, 2007, would have upon the analysis of this issue.

                                          -2-